Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 14-17) in the reply filed on 12/30/2020 is acknowledged.  The traversal is on the ground(s) that the claims (i.e. claims 14-7) of the present invention would appear to be part of an overlapping search area. This is not found persuasive because in Group II (claims 14-17), there are still some limitations (for example, in claims 15 and 17, the heating temperature is set at a melting point of the thermoplastic resin or lower) that needs to be searched separately. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claim 14
Regarding claim 14, Masuo discloses a method of manufacturing fiber comprising;
mutually joining fiber (Fig. 1, item F) comprising a thermoplastic resin (the present invention relates to a fiber bundle cutting device for cutting a fiber bundle made of a thermoplastic resin ([0001], lines 13-14)) to manufacture a fiber aggregation (Fig. 1, item F); and 
 cutting the fiber aggregation (or bundle) into short fiber (as shown in Fig. 1) (Move by one pitch and perform the next cutting. By preparing this operation, a large number of short fiber bundles are obtained from one long fiber bundle F ([0012], lines 118-120)). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masuo as applied to claim 14 above, further in view of Okunaka (US 2017/0259459).
Regarding claim 15, Masuo discloses that, as illustrated in Fig. 1, the method of making shot fiber bundle. However, Masuo does not explicitly disclose that the fiber is mutually joined by a heat press method. In the same field of endeavor, composite material, Okunaka discloses that, examples of the method of pressurization may include a method to pressurize the composite material with line by a pair of pressure rolls 5 and a method to pressurize the composite material by a surface, but it is preferable to pressurize the composite material by a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuo to incorporate the teachings of Okunaka to provide that the fiber bundle is mutually joined by a heat press method. Doing so would be possible to decrease the variation in mechanical properties of the fiber, as recognized by Okunaka ([0016]).
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masuo et al. (JP2540981Y2, English translation provided).
Regarding claim 16, Masuo discloses a method of manufacturing fiber comprising;
mutually joining fiber (Fig. 1, item F) comprising a thermoplastic resin (the present invention relates to a fiber bundle cutting device for cutting a fiber bundle made of a thermoplastic resin ([0001], lines 13-14)) to manufacture a fiber aggregation (Fig. 1, item F); and 
cutting the fiber aggregation (or bundle) into short fiber (as shown in Fig. 1) (by preparing this operation, a large number of short fiber bundles are obtained from one long fiber bundle F ([0012], lines 119-120)). 

Masuo discloses the claimed invention except for disclosing the short fiber film. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to Masuo, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of the fiber bundle to be a thin film in order to improve the function of filtration of the fiber bundle. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masuo et al. as applied to claim 16 above, further in view of Okunaka (US 2017/0259459).
Regarding claim 17, Masuo discloses that, as illustrated in Fig. 1, the method of making shot fiber bundle. However, Masuo does not explicitly disclose that the fiber is mutually joined by a heat press method. In the same field of endeavor, composite material, Okunaka discloses that, examples of the method of pressurization may include a method to pressurize the composite material with line by a pair of pressure rolls 5 and a method to pressurize the composite material by a surface, but it is preferable to pressurize the composite material by a pair of pressure rolls from the viewpoint of productivity ([0082], lines 2-8). The portion at which the pressurizing device is in contact with the tape has a temperature lower than the solidification temperature of the thermoplastic resin. The temperature is usually preferably 190 C. or lower and more preferably 120 C. or lower although it depends on the thermoplastic resin 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuo to incorporate the teachings of Okunaka to provide that the fiber bundle is mutually joined by a heat press method. Doing so would be possible to decrease the variation in mechanical properties of the fiber, as recognized by Okunaka ([0016]). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742